On April 19, 1968, the court rendered an opinion wherein judgment was entered for plaintiff to recover the difference between the retired pay he has received as a retired lieutenant colonel in the United States Army Beserve and the pay he would have received if he had been retired for physical disability rated at 40 percent. Determination of the amount of recovery was reserved for further proceedings pursuant to Buie 47(c). On November 1, 1968, the commissioner of the court filed a memorandum setting forth (1) that the parties had advised him of their agreement that the plaintiff’s longevity retired pay, which he has been receiving, is greater than the disability retired pay (computed at 40 percent disability) which the court found him entitled to receive, wherefore there is no money judgment due plaintiff; and (2) that plaintiff has requested (a) that the judgment of the court be marked satisfied with regard to money judgment and (b) that otherwise the judgment be not disturbed inasmuch as the 40 percent disability rating provides plaintiff with improved medical benefits. On November 8, 1968, the court ordered that the reference to the commissioner for further proceedings pursuant to Bide 47(c) be vacated and withdrawn and that the judgment be deemed satisfied.